J-S30026-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ELIZABETH POTORSKI                         :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                 v.                            :
                                               :
                                               :
    CHRISTOFER NICHOLSON                       :
                                               :
                        Appellant              :    No. 488 MDA 2021

                  Appeal from the Order Entered March 18, 2021
     In the Court of Common Pleas of Luzerne County Civil Division at No(s):
                                  2019-14318


BEFORE:       BENDER, P.J.E., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY McCAFFERY, J.:                       FILED: JANUARY 14, 2022

        Christofer Nicholson (Appellant) appeals from the order entered in the

Luzerne County Court of Common Pleas finding him in civil contempt for

violating a Protection from Abuse Order (PFA) issued on behalf of Elizabeth

Potorski.1 Appellant argues the trial court: (1) abused its discretion when it

sentenced him to probation and failed to impose conditions capable of purging

said sentence; and (2) applied the incorrect burden of proof for a contempt

finding.     For the following reasons, we affirm the trial court’s finding of

contempt, but vacate the order in part and remand to the trial court for further

proceedings to determine proper civil contempt sanctions.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   Potorski did not file a brief.
J-S30026-21



      Appellant and Potorski have a child together, I.N., who was 1 year and

9 months old at the time of the PFA violation hearing. The trial court set forth

the underlying facts and procedural history of this case as follows:

            This matter arises from a Petition for Civil Contempt For
      Disobedience of a [PFA] filed by Plaintiff, [ ] Potorski, against
      [Appellant]. The petition was filed on June 8, 2020[,] alleging
      [Appellant] violated a final [PFA] entered on January 2, 2020,
      prohibiting [Appellant] from any contact with [Potorski] with the
      exception of text messaging for “custody only.” A hearing was
      scheduled for June 19, 2020[, but] continued multiple times for
      various reasons including Covid-19, scheduling conflicts[,] and the
      hospitalization of the parties’ minor child.

            The hearing was ultimately held on March 18, 2021.
      [Appellant] stipulated that text messages which formed the basis
      for [Potorski’s] petition were sent by him to [her] and agreed to
      admit them into evidence. The text messages from [Appellant] to
      [Potorski] provide in relevant part:

         •   Our daughter has a nervous [tic] if you have noticed.
             She grabs her ears and fidgets with her hand when she
             is anxious, sad or nervous. She started doing this more
             routinely the last few times as she sees us pack our
             things up and getting her strapped in. Thought you
             should know if you didn’t already she has also been going
             regularly number two with us and her stool demonstrates
             darkness indicative of medicine. Not sure if it’s the extra
             stimulation or what. She does good by being with us.
             Other than that, I urge you to please read and
             educate yourself about the repercussions of
             sheltering her from her father and family. Please
             let me know if I can see her ASAP, as it shows to
             benefit    her    while being apart           from     her
             psychological aspect until that is further able to
             show. [sic] Bye.

         •   Would just like to add that our legal and custodial
             disputes have only just begun. To punish her that
             repercussions that she absorbs should not be used. We
             are in a lot of court hearings and investigating. I am
             cooperating with representatives in Colorado to help both


                                      -2-
J-S30026-21


               of us get back to the beginning of all of this. I hope you
               understand that this is for [I.N.’s] wellbeing. I want to
               provide her with the best life possible and want you to be
               there for her mentally as they are for her mentally as
               well. [sic] Take care of yourself, please.

                 [Potorski] responded: I’ve already contacted the
                 police regarding this.     Your court ordered
                 supervised visitation with [I.N.] is June 5th,
                 6th[,] and 7th.

           •   What are you talking about? 12 hours a month for her
               to developmentally benefit from being with her father
               and other family and she has shown beneficial signs. Are
               you okay? Is [I.N.] okay? You’re not making any sense.
               I do not think you are looking out for the best interest or
               even wellbeing of our daughter. Your lawyer can contact
               me. Although I have asked her agency to appoint a new
               representative as I have dealt with her against Kevin. His
               PFA is coming up soon as well. Your father saw [I.N.]
               this weekend on February 20th unannounced to me. I
               do not see how you and Laura[2] think you are above the
               law. Please contact my lawyer.

Trial Ct. Op. 6/24/21, at 1-2 (some emphasis omitted).

        At the March 18, 2021, hearing, the trial court noted Appellant was

previously found guilty of criminal contempt for a violation of the same PFA.3

Trial Ct. Op. at 3.       After the prior PFA violation, the trial court ordered

Appellant to “undergo an assessment for batterer’s [intervention] and anger

management[.]”        Id.    Appellant, at the direction of the probation office,

completed a four-hour class, which did not comply with the court’s order. Id.;
____________________________________________


2   The record does not indicate who Kevin and Laura are.

3Appellant was found in criminal contempt for a December 5, 2019, violation.
This violation occurred before the PFA became final on January 2, 2020, but
after the temporary order was entered on December 2, 2019.


                                           -3-
J-S30026-21



N.T. PFA Violation H’rg, 3/18/21, at 15-16. The trial court noted that there is

“no four hour class” and it “did not know” why the probation office so directed

Appellant. N.T. PFA Violation H’rg, at 16. The trial court declined to fault

Appellant for his non-compliance with the PFA order because he attempted to

comply but was “misdirected by” the probation office. Id. at 21.

      With respect to the present petition for contempt, the trial court found

Appellant violated the PFA when he sent Potorski text messages “offering

opinions and making threatening and harassing comments[.]” Trial Ct. Op. at

2. The trial court extended the PFA order to March 18, 2024. Order, 4/14/21,

at 2 (unpaginated). The court sentenced Appellant to six months’ probation,

and   directed:    “[Appellant]   shall   undergo   an   evaluation   for   Anger

Management/Batterer’s Intervention through a court approved program.” Id.

(“[Appellant] shall report in person to the Luzerne County [probation office]

beginning . . . March 29, 2021.”). The court also set a purge condition as

follows:

      [Appellant] may purge himself of the sentence of probation by
      undergoing the Anger Management/Batterer’s Intervention
      evaluation and following all of the rules, requirements and
      recommendations of the evaluation.

Id.   The sentence could also be purged if the assessment determined “no

intervention was necessary.” N.T. PFA Violation H’rg at 27; Trial Ct. Op. at 3.

      Appellant filed a motion for reconsideration of sentence, which the trial

court denied on April 14, 2021.     On April 19th, Appellant filed a notice of




                                     -4-
J-S30026-21



appeal and timely complied with the trial court’s order to file a concise

statement of matters complained of on appeal pursuant to Pa.R.A.P. 1925(b).4

       Appellant raises the following claims on appeal:

       1. Did the trial court err or abuse its discretion by imposing a
          sentence and/or sanction which could not be purged rendering
          the proceeding criminal rather than civil contempt?

       2. Did the trial court err in applying the incorrect burden of proof
          of less than a reasonable doubt when determining that the
          Defendant was in contempt of a final PFA order?

Appellant’s Brief at 2.

       Preliminarily, we note this contempt order is appealable because it is a

final order imposing sanctions on Appellant. See Diamond v. Diamond, 792

A.2d 597, 600 (Pa. Super. 2002).

       This Court will not reverse or modify a final decree unless there
       has been an error of law or an abuse of discretion, or if the findings
       are not supported by the record, or there has been a capricious
       disbelief of the credible evidence. As each court is the exclusive
       judge of contempt[ ] against its process, we will reverse an order
       of contempt only upon a showing of a plain abuse of discretion.

Id. (citations and some punctuation omitted).


____________________________________________


4 On April 15, 2021, Appellant’s attorney, Joseph J. Gronchal, Esquire, filed a
petition to withdraw. Attorney Gronchal stated that “given the civil nature of
the proceeding, [he] and the Office of the Public Defender [of Luzerne County]
request this appointment be terminated.” Gronchal’s Petition for Leave to
Withdraw as Counsel, 4/15/21, at 3 (unpaginated). After filing this petition,
Attorney Gronchal filed a timely notice of appeal. The trial court then granted
Attorney Gronchal’s petition to withdraw. Order, 4/19/21. Appellant is
currently represented by Robert M. Buttner, Esquire, of the Luzerne County
Public Defender’s office. It is not apparent from the record when the trial
court appointed Attorney Buttner.


                                           -5-
J-S30026-21



       In his first issue on appeal, Appellant argues the trial court abused its

discretion when it imposed a sentence for civil contempt that he could not

immediately purge. Appellant’s Brief at 7. Appellant maintains it is impossible

for him to complete a 12-session anger management class and a 32-session

batterer’s intervention class before the 6-month probation period ends. Thus,

Appellant argues, his “ability to purge [is] illusory.” Id. at 10-11. Appellant

noted he would need to complete a total of 44 sessions if ordered attend both

classes and,

       [e]ven if [he] entered the programs immediately, which is not
       realistic, and attend[ed 2] sessions per week, it would take [22]
       weeks to complete the courses, leaving only [2] weeks of
       probation which could be purged. [E]ven if this were possible,
       [Appellant] would remain on probation until the trial court
       reviewed the appropriate paperwork and lifted the probation,
       adding at least another [1] to [2] weeks.

Id. at 11. Appellant insists these circumstances render the purge condition

punitive rather than coercive. Id.     In terms of requested relief, Appellant

suggests the trial court “direct[ him to] complete [the recommended courses]

within a number of months and provide certificates of completion[.]” Id. at

13. Appellant proposes that should he fail to comply with this order, the trial

court impose the six-month term of probation. Id. We agree that relief is

due.

       23 Pa.C.S. § 6114.1(c) states the following:

       A sentence for civil contempt under this chapter may include
       imprisonment until the defendant complies with provisions in the
       order or consent agreement or demonstrates the intent to do so,



                                      -6-
J-S30026-21


     but in no case shall a term of imprisonment under this section
     exceed a period of six months.

23 Pa.C.S. 23 Pa.C.S. § 6114.1(c).

     This Court has distinguished civil and criminal contempt:

            The proper classification of a contempt adjudication is
     important because it governs the procedures that must be
     followed. If the adjudication is criminal, then the contemnor is
     entitled to all of the procedural rights and safeguards afforded to
     criminal defendants, including the right to trial by jury. There is
     nothing inherent in the violation of a court order that renders the
     violation itself civil or criminal. Rather, it is the judicial response
     to the violation that determines whether the contempt is civil or
     criminal. We must look to the nature of the sanction imposed in
     order to ascertain the trial court’s “dominant purpose.” In the
     most basic terms, if the dominant purpose is to coerce the
     contemnor to comply with a court order, it is civil; if the dominant
     purpose is to punish the contemnor for a past violation, it is
     criminal.

           The typical sanction for civil contempt is remedial in nature.
     For example, a court may require the contemnor to compensate
     the opposing party for losses incurred as a result of the violation
     or reimburse the party’s attorneys’ fees and costs. It is also
     common in civil contempt for a court to impose a conditional
     prison sentence, giving the contemnor an opportunity to purge the
     contempt and avoid the sentence by compensating the opposing
     party, paying counsel fees, or doing some other affirmative act
     within a certain time period.

Gunther v. Bolus, 853 A.2d 1014, 1016 (Pa. Super. 2004) (citations

omitted).

     Further:

     If the relief provided is a sentence of imprisonment, it is remedial
     if “the defendant stands committed unless and until he performs
     the affirmative act required by the court’s order,” and is punitive
     if “the sentence is limited to imprisonment for a definite period.”

Vito v. Vito, 551 A.2d 573, 574 (Pa. Super. 1988) (citations omitted).



                                      -7-
J-S30026-21



      This Court has stated that while incarceration for civil contempt it

permitted, the violator must be afforded the opportunity to purge the

sentence. In Wetzel v. Suchanek, 541 A.2d 761 (Pa. Super. 1988), the trial

court found the appellant in civil contempt and sentenced him to 60 days’

incarceration with the ability to purge by finding employment. Wetzel, 541

A.2d at 763-64. This Court concluded “[r]equiring [the appellant] to secure

employment while behind bars [was] tantamount to simply sentencing him to

an unconditional 60 days[’] imprisonment[.]” Id. at 764. We concluded the

trial court committed reversible error when it ordered a purge condition that

the appellant could not complete before the end of the imposed prison

sentence. See id.

      Here, at the March 18th hearing, the trial court sentenced Appellant to

“up to 6 months’ probation.” Trial Ct. Op. at 3; N.T. PFA Violation H’rg, at 27.

In its written order, the trial court specified Appellant’s term of probation

would begin March 29, 2021. Order, 4/16/21, at 2. To purge the sentence,

Appellant had to “undergo a full anger management [and] batterer’s

intervention assessment and [ ] complete [the classes] successfully if ordered

to go.” N.T. PFA Violation H’rg, at 17. During the hearing, the trial court

noted that anger management classes would require about 12 sessions and

batterer’s intervention would require about 32 sessions. Id. at 16. The trial

court specified Appellant’s probation would not end until he successfully

completed any recommended programs. See id., at 18-19, 21.




                                     -8-
J-S30026-21



      In its opinion, the trial court specified it found Appellant in civil, not

criminal, contempt, and that it provided a purge condition:

      If intervention was recommended following the assessment, the
      sentence of probation would be purged following [Appellant’s]
      successful completion of the recommendations. In other words,
      the sentence of six months’ probation was conditional upon
      [Appellant’s] failure to purge himself of contempt. If he chose to
      timely participate, his probation would end early. The only way
      [Appellant] would serve the full six months of probation is he
      chooses not to do the purge. [Appellant] was not powerless to
      escape the Court’s sentence. As such, the sentence was
      remedial and coercive and was therefore civil in nature, not
      criminal.

Trial Ct. Op. at 6.

      Our review of the record supports this conclusion. The purpose of the

trial court’s condition was not to punish, but to coerce Appellant to comply

with the present PFA order against him. However, while the trial court sought

to impose a civil sanction, we agree with Appellant that the time constraint to

complete the purge condition was not only too restrictive, but impossible to

comply with. Because completing the condition within a 6-month period is not

possible, it became essentially an “unconditional” sentence limited to a

“definite period.”    See Vito, 551 A.2d at 574; Wetzel, 541 A.2d at 764.

Because Appellant would not be able to complete the trial court’s purge

condition, he is entitled to relief.    We affirm the trial court’s finding of

contempt, but vacate the sentence and purge conditions and remand for

further proceedings to impose appropriate sanctions and determine the

number of anger management and batterer’s intervention classes Appellant



                                       -9-
J-S30026-21



would have to complete if recommended. Parties may present evidence as to

the number, frequency, and availability of the classes, and most pertinent

whether Appellant would be able to complete the classes before the six month

period expires.

      In his second claim, Appellant argues the trial court applied the incorrect

burden of proof in determining he was in contempt of a PFA order. Appellant’s

Brief at 13. Appellant claims the trial court should have applied a “beyond a

reasonable doubt” standard instead of “preponderance of the evidence.” Id.

at 14. Appellant insists because the trial court applied the incorrect standard,

it “deprived [him] of a fair hearing[.]”      Id.   Due to our disposition on

Appellant’s first claim, we do not reach his second claim.

      Order affirmed in part and vacated in part.            Case remanded for

proceedings consistent with this memorandum. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/14/2022




                                     - 10 -